Exhibit 10.13
HANESBRANDS INC.
NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
(As Amended and Restated December 9, 2008)

 



--------------------------------------------------------------------------------



 



HANESBRANDS INC.
NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
(As Amended and Restated December 9, 2008)
     1. Purpose. The purpose of the Hanesbrands Inc. Non-Employee Director
Deferred Compensation Plan is to allow Non-Employee Directors of the Corporation
to defer the payment of Cash Retainers and, effective January 1, 2008, Equity
Retainers. Notwithstanding any provision of the Plan to the contrary, amounts
deferred under the Plan are subject to the provisions of Section 409A of the
Code and at all times the Plan shall be interpreted and administered so that it
is consistent with such Code section.
     2. Definitions. Where the context of this Plan permits, words in the
masculine gender shall include the feminine gender, the plural form of a word
shall include the singular form, and the singular form of a word shall include
the plural form. Unless the context clearly indicates otherwise, the following
terms shall have the following meanings:

  (a)   Balance Calculation Date means the date a Non-Employee Director’s
Deferral Account is valued for purposes of making a distribution from such
Non-Employee Director’s Deferral Account. For a distribution payable on a
Distribution Date, the Balance Calculation Date is the last business day of the
month preceding the Distribution Date; except that, for distributions payable
due to a Non-Employee Director’s earlier Separation from Service or pursuant to
sections 10 and 17, the Balance Calculation Date is the last business day of the
month in which the applicable distribution event occurs.     (b)   Board means
the Board of Directors of the Corporation.     (c)   Cash Retainer means the
annual cash retainer fee payable by the Corporation to a Non-Employee Director
for services as a director of the Corporation, as such amount may be changed
from time to time. The Cash Retainer shall include Committee Fees except as
otherwise provided herein.     (d)   Change in Control means “Change in Control”
as defined under the terms of the Stock Plan.     (e)   Code means the Internal
Revenue Code of 1986, as amended.     (f)   Committee means the Compensation
Committee of the Board.

-1-



--------------------------------------------------------------------------------



 



  (g)   Committee Fees means the annual fees payable by the Corporation to a
Non-Employee Director for services as a member or chair of a Board committee, as
such amounts may be changed from time to time.     (h)   Corporation means
Hanesbrands Inc. and any successor thereto.     (i)   Deferral means an amount
deferred pursuant to a Deferral Election and any automatic deferral of
restricted stock units as described in section 5 below.     (j)   Deferral
Account means a bookkeeping account in the name of a Non-Employee Director to
hold the Non-Employee Director’s Deferrals.     (k)   Deferral Crediting Date
means the last business day of each calendar quarter.     (l)   Deferral
Elections means irrevocable elections to defer receipt of a Cash Retainer or an
Equity Retainer.     (m)   Distribution Date means the specified date on which a
Deferral will be paid or begin to be paid, pursuant to either a Deferral
Election or the applicable provisions of the Plan or the award agreement.    
(n)   Equity Retainer means any annual equity retainer fee payable by the
Corporation to a Non-Employee Director for services as a director of the
Corporation, as such amount may be determined from time to time, that is not
required to be deferred by its terms as described in section 5.     (o)   Fair
Market Value means the average of the high and low quotes of Stock on the
applicable day on the New York Stock Exchange Composite Transaction Tape;
provided, however, that effective as of January 1, 2008, the Fair Market Value
of Stock shall be the closing price on the applicable day on the New York Stock
Exchange Composite Transaction Tape.     (p)   Interest Account means the
default alternative from among the two investment alternatives (the other being
a Stock Equivalent Account) in which a Non-Employee Director may elect to invest
a Deferral as described in sections 7 and 8 below.     (q)   Non-Employee
Director means a director of the Corporation who is not an employee of the
Corporation or any subsidiary of the Corporation.     (r)   Plan means this
Hanesbrands Inc. Non-Employee Director Deferred Compensation Plan.     (s)  
Plan Year means the calendar year.     (t)   Re-Deferral Election means a
Non-Employee Director’s irrevocable election to extend a Distribution Date.

-2-



--------------------------------------------------------------------------------



 



  (u)   Separation from Service means the date of a Non-Employee Director’s
termination of service on the Board, which date shall be determined in a manner
that is consistent with the requirements of Treasury regulations section
1.409A-1(h).     (v)   Stock means a share of the common stock of the
Corporation that, by its terms, may be voted on all matters submitted to
stockholders of the Corporation generally.     (w)   Stock Equivalent Account
means one of two investment alternatives (the other being an Interest Account)
in which a Non-Employee Director may elect to invest a Deferral as described in
sections 7 and 8 below.     (x)   Stock Plan means the Hanesbrands Inc. Omnibus
Incentive Plan of 2006 or any successor thereto that provides for the issuance
of Stock to Non-Employee Directors.

     3. Administration. The Plan shall be administered by the Committee. The
Committee shall have full power and authority to interpret and construe the Plan
and adopt such rules and regulations as it shall deem necessary and advisable to
implement and administer the Plan and to designate persons other than members of
the Committee to carry out its responsibilities, subject to applicable law and
such limitations, restrictions and conditions as it may prescribe, such actions
to be taken in accordance with the Committee’s best business judgment as to the
best interests of the Corporation and its stockholders and in accordance with
the purposes of the Plan. The Committee may delegate administrative duties under
the Plan to one or more agents, as it shall deem necessary or advisable. A
majority of the Committee shall constitute a quorum at any meeting of the
Committee, and all determinations of the Committee shall be made by a majority
of its members. Any determination of the Committee under the Plan may be made
without notice or a meeting of the Committee by a written consent signed by all
members of the Committee. No member of the Committee or the Board shall be
personally liable for any action or determination made in good faith with
respect to the Plan or to any settlement of any dispute between a Non-Employee
Director and the Corporation. Any decision or action taken by the Committee or
the Board with respect to the administration or interpretation of the Plan shall
be conclusive and binding upon all persons.
     4. Deferral Elections. Any eligible Non-Employee Director may make
irrevocable elections to defer receipt of his Cash Retainer and, effective
January 1, 2008, his Equity Retainer. Each such election shall be referred to as
a “Deferral Election” and any amount

-3-



--------------------------------------------------------------------------------



 



deferred pursuant to such election shall be referred to as a “Deferral” for a
Plan Year, in accordance with the rules set forth below.

  (a)   A Non-Employee Director shall be eligible to make a Deferral Election
only if he is an active member of the Board, or has been elected to the Board on
the date such election is made.     (b)   For the 2007 Plan Year, a Non-Employee
Director may defer all or any portion not less than 25 percent of his Cash
Retainer, and may make a separate election to defer all or any portion not less
than 25 percent of his Committee Fees. Effective January 1, 2008, a Non-Employee
Director may elect to defer not less than 100% percent of his Cash Retainer, his
Equity Retainer, or both.     (c)   All Deferral Elections must be made pursuant
to such rules as the Committee may prescribe and must be received by the
Committee no later than the date specified by the Committee. In no event will
the date specified by the Committee with respect to a Deferral Election be later
than the end of the Plan Year preceding the Plan Year in which the Cash Retainer
or Equity Retainer would otherwise be paid. In the case of the first year in
which the Non-Employee Director becomes eligible to participate, such election
may be made with respect to services to be performed subsequent to the election
within 30 days after the date the Non-Employee Director becomes eligible to
participate.     (d)   As part of each Deferral Election for the 2007 Plan Year,
the Non-Employee Director must specify the Distribution Date on which the
Deferral will be paid or commence. For 2008 and subsequent Plan Years, the
Distribution Date with respect to a Deferral shall be the earlier of the fifth
anniversary of the applicable Deferral Crediting Date or the Non-Employee
Director’s Separation from Service. A Non-Employee Director may make a different
Deferral Election for each separate Deferral under the Plan. Except as provided
in subsection (e) below, an election under this subsection (d) is irrevocable
and shall apply only to that portion of the Non-Employee Director’s Deferral
Account which is attributable to the Deferral.     (e)   A Non-Employee Director
may make a Re-Deferral Election; provided, that no Re-Deferral Election shall be
effective unless (i) the Committee receives the election not later than
12 months prior to the Distribution Date to be changed, and (ii) the new
Distribution Date shall be the earlier of the Non-Employee Director’s Separation
from Service and a date that is not earlier than the fifth anniversary of the
prior Distribution Date. If a Non-Employee Director makes a Re-Deferral Election
with respect to a Deferral for the 2007 Plan Year, the Deferral shall become
payable upon the earlier of the fifth anniversary of the prior Distribution Date
and the Non-Employee Director’s Separation from Service. All Re-Deferral
Elections must be made pursuant to such rules as the Committee may prescribe.
The Committee, in its complete discretion, may modify the general rules set
forth

-4-



--------------------------------------------------------------------------------



 



      above as permitted by IRS Notice 2005-1, applicable regulations and other
guidance issued under Code Section 409A.     (f)   As part of each Deferral
Election for the 2007 Plan Year, a Non-Employee Director must elect the form in
which the Deferral will be paid in accordance with section 9. Except as provided
in section 9, a Non-Employee Director’s election as to the form of payment shall
be irrevocable.     (g)   As part of each Deferral Election, a Non-Employee
Director must elect the investment alternatives that shall apply to the Deferral
of a Cash Retainer in accordance with sections 7 and 8 below.     (h)  
Deferrals and Deferral Elections shall be irrevocable.

     5. Automatic Deferral of Stock Grants. In addition to any elective
Deferrals made by a Non-Employee Director as provided under section 4 above, any
restricted stock, restricted stock units or deferred stock units awarded to a
Non-Employee Director that are automatically deferred pursuant to the terms of
the award agreement shall be deferred under the Plan and credited to a
Non-Employee Director’s Deferral Account as described below. Notwithstanding any
Plan provision to the contrary, the Balance Calculation Date for automatic
deferrals under this section shall at all times be the date which is six months
following the Non-Employee Director’s Separation from Service.
     6. Deferral Accounts. All amounts deferred pursuant to a Non-Employee
Director’s Deferral Elections under section 4 above as well as any automatic
Deferrals under section 5 above shall be allocated to a bookkeeping account in
the name of the Non-Employee Director. Each Deferral shall be credited to the
Deferral Account as of the applicable Deferral Crediting Date. A Non-Employee
Director shall be fully vested at all times in the balance of his Deferral
Account.
     7. Investment Alternatives. A Non-Employee Director must make an investment
election at the time of each Deferral Election, with respect to Deferrals of
Cash Retainers. The investment election must be made pursuant to such rules as
the Committee may prescribe, subject to this section and section 8 below, and
shall designate the portion of the Deferral which is to be treated as invested
in each investment alternative. The two investment alternatives shall be as
follows:

-5-



--------------------------------------------------------------------------------



 



  (a)   Stock Equivalent Account.

  (i)   Under the Stock Equivalent Account, the value of the Non-Employee
Director’s Deferral shall be determined as if the Deferral were invested in
Stock as of the Deferral Crediting Date. If a payment of Stock is deferred, then
the number of Stock equivalents to be credited to the Non-Employee Director’s
Deferral Account and appropriate subaccounts on each Deferral Crediting Date
shall equal the number of shares deferred. If a payment of cash is deferred,
then the number of Stock equivalents to be credited to the Non-Employee
Director’s Deferral Account and appropriate subaccounts on each Deferral
Crediting Date shall be determined by dividing the Deferral to be “invested” on
that date by the Fair Market Value of Stock on that date. Fractional Stock
equivalents will be computed to six decimal places.     (ii)   An amount equal
to the number of Stock equivalents as of the record date multiplied by the
dividend paid on a share of Stock on each dividend payment date shall be
credited to the Non-Employee Director’s Deferral Account and appropriate
subaccount as of the Deferral Crediting Date coincident with or next following
the dividend payment date and “invested” in additional Stock equivalents as
though such dividend credits were a Deferral.     (iii)   The Corporation may,
but is not required to, match any amounts that a Non-Employee Director elects to
invest in the Stock Equivalent Account.     (iv)   In the event of any stock
split, stock dividend, recapitalization, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off or other similar change
in capitalization or event, or any distribution to holders of Stock other than a
regular cash dividend, the number of Stock equivalents in the Stock Equivalent
Account under the Plan shall be equitably adjusted by the Committee.

  (b)   Interest Account. Under the Interest Account, prior to 2008, interest
accrues daily and is credited to the Non-Employee Director’s Deferral Account on
a monthly basis. Effective January 1, 2008, interest accrues and is credited
daily. The rate of interest to be credited shall equal the 5-year constant
maturity Treasury note interest rate as published by the Federal Reserve in
effect on the first business day of the applicable calendar year. If installment
payments are elected, the amount to be paid to the Non-Employee Director as of a
Distribution Date shall be determined by dividing the Non-Employee Director’s
Deferral Account balance as of the applicable Balance Calculation Date by the
number of remaining installment payments.

     8. Investment Elections and Changes. A Non-Employee Director’s investment
elections shall be subject to the following rules:

-6-



--------------------------------------------------------------------------------



 



  (a)   With respect to Cash Retainer payments, if the Non-Employee Director
fails to make an investment election with respect to a Deferral, the Deferral
shall be deemed to be invested in the Interest Account.     (b)   All Equity
Retainer payments that are deferred at the election of the Non-Employee Director
and all awards that are deferred automatically as described in section 5 above
shall be invested in the Stock Equivalent Account.     (c)   All investments in
the Stock Equivalent Account shall be irrevocable.     (d)   As of the last
business day of any calendar quarter, a Non-Employee Director may elect to
transfer amounts invested in the Interest Account to the Stock Equivalent
Account by filing an investment change election during the time period specified
by the Committee. Any such election shall be effective as of the first business
day of the following calendar quarter. The number of Stock equivalents to be
credited to the Non-Employee Director’s Deferral Account and appropriate
subaccounts as of the effective date of the Non-Employee Director’s election
shall be determined by dividing the amount to be transferred by the Fair Market
Value of Stock on the last business day of the calendar quarter preceding the
effective date of the Non-Employee Director’s election. Notwithstanding the
foregoing, effective January 1, 2008, a Non-Employee Director may elect to
transfer amounts from the Interest Account to the Stock Equivalent Account as of
any business day; any such transfer shall be made in accordance with procedures
established by the Committee.

     9. Time and Method of Payment. Payment of a Non-Employee Director’s
Deferral Account shall be made in accordance with the following rules:

  (a)   Payment of a Non-Employee Director’s Deferral shall be made in a single
lump sum; provided that, for a Cash Retainer deferred for the 2007 Plan Year,
the Non-Employee Director may elect to receive payment in substantially equal
annual installments over a period not exceeding ten years, as elected by the
Non-Employee Director in the Deferral Election.     (b)   If a Non-Employee
Director makes a Re-Deferral Election with respect to a Deferral for the 2007
Plan Year, any prior election of annual installments shall be null and void and
the Non-Employee Director’s Deferral shall become payable in a single lump sum.
Installment payments shall be treated as a single payment for purposes of a
Re-Deferral Election, and the first scheduled installment will be the measuring
standard for purposes of determining whether a Re-Deferral Election complies
with the requirements of subsection 4(e) above.     (c)   If a Non-Employee
Director’s Deferral is payable in a single lump sum, the payment shall be made
within the 60-day period following the Balance Calculation Date, as determined
in the sole discretion of the Committee. If a Non-Employee Director’s Deferral
is payable in installment payments, then the Non-Employee Director’s Deferral
shall be paid in substantially equal annual

-7-



--------------------------------------------------------------------------------



 



      installments commencing in the month following the initial Balance
Calculation Date, with the remaining installment payments made as of each
subsequent January 1st (based on the preceding December 31st Deferral balance)
over the period elected by the Non-Employee Director in the Deferral Election.

     10. Payment Upon Death of a Non-Employee Director. In the event a
Non-Employee Director dies before all amounts credited to his Deferral Account
have been paid, payment of the Non-Employee Director’s Deferral Account shall be
made in a single sum payment to the Non-Employee Director’s Beneficiary within
the 60-day period after the applicable Balance Calculation Date as determined in
the sole discretion of the Committee.
     11. Beneficiary. A Non-Employee Director’s “Beneficiary” shall mean the
individual(s) or entity designated by the Non-Employee Director to receive the
balance of the Non-Employee Director’s Deferral Account in the event of the
Non-Employee Director’s death prior to the payment of his entire Deferral
Account. To be effective, any Beneficiary designation shall be filed with the
Committee pursuant to rules established by the Committee from time to time. A
Non-Employee Director may revoke an existing Beneficiary designation by filing
another Beneficiary designation with the Committee. The latest Beneficiary
designation received by the Committee prior to the Non-Employee Director’s death
shall be controlling. If no Beneficiary is named by a Non-Employee Director or
if no Beneficiary survives the Non-Employee Director, the Non-Employee
Director’s Deferral Account shall be paid in the following order of precedence:

  (a)   the Non-Employee Director’s spouse;     (b)   the Non-Employee
Director’s children (including adopted children), per stirpes; or     (c)   the
Non-Employee Director’s estate.

     12. Form of Payment. The payment of that portion of a Deferral deemed to be
invested in the Interest Account shall be made in cash. The distribution of that
portion of a Deferral deemed to be invested at the Non-Employee Director’s
election or automatically invested in the Stock Equivalent Account shall be
distributed under the Stock Plan in whole shares of Stock with fractional shares
distributed in cash.
     13. Funding. Payouts under the Plan to any Non-Employee Director shall be
paid directly by the Corporation. The Corporation shall not be required to fund,
or otherwise

-8-



--------------------------------------------------------------------------------



 



segregate assets to be used for payment of benefits under the Plan.
Notwithstanding the foregoing, the Corporation, in the discretion of the
Committee, may maintain one or more grantor trusts to hold assets to be used for
payment of benefits under the Plan; provided that, in no event shall the
Corporation make a contribution or deposit to a trust during a “restricted
period” as defined in Code Section 409A(b)(3). The assets of any such trust
shall remain the assets of the Corporation subject to the claims of its general
creditors. Any payments from such a trust of benefits provided to a Non-Employee
Director under the Plan shall be considered payment by the Corporation and shall
discharge the Corporation of any further liability under the Plan for such
payments.
     14. Interests Not Transferable. No benefit payable at any time under the
Plan shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, attachment, or other legal process, or encumbrance of any kind. Any
attempt to alienate, sell, transfer, assign, pledge or otherwise encumber any
such benefits, whether currently or thereafter payable, shall be void. No person
shall, in any manner, be liable for or subject to the debts or liabilities of
any person entitled to such benefits. If any person shall attempt to, or shall
alienate, sell, transfer, assign, pledge or otherwise encumber his benefits
under the Plan, or if by any reason of his bankruptcy or other event happening
at any time, such benefits would devolve upon any other person or would not be
enjoyed by the person entitled thereto under the Plan, then the Committee, in
its discretion, may terminate the interest in any such benefits of the person
entitled thereto under the Plan and hold or apply them for or to the benefit of
such person entitled thereto under the Plan or his spouse, children or other
dependents, or any of them, in such manner as the Committee may deem proper.
     15. Forfeitures of Unclaimed Amounts. Unclaimed amounts shall consist of
the amounts of the Deferral Account of a Non-Employee Director that are not
distributed because of the Committee’s inability, after a reasonable search, to
locate a Non-Employee Director or his Beneficiary, as applicable, by the later
of the end of the Plan Year in which the Participant’s Distribution Date,
Separation from Service, or death occurs, or the end of the 90-day period
following said Distribution Date, Separation from Service, or death. Unclaimed
amounts shall be forfeited at the end of such period. These forfeitures will
reduce the obligations of the

-9-



--------------------------------------------------------------------------------



 



Corporation under the Plan, and the Non-Employee Director or Beneficiary, as
applicable, shall have no further right to his Deferral Account.
     16. Change in Control. Notwithstanding a Non-Employee Director’s elections
under sections 4 and 9 above or the other terms of the Plan regarding the form
and timing of payment, upon the Non-Employee Director’s Separation from Service
following a Change in Control, the Non-Employee Director’s Deferral Account
shall be payable in a single lump sum within the 60-day period after the Balance
Calculation Date as determined in the sole discretion of the Committee.
     17. Amendment and Termination. The Corporation may amend the Plan from time
to time, or may terminate the Plan at any time, by resolution of the Board or by
resolution of a committee authorized by resolution of the Board. The Board or
any duly authorized committee also may unilaterally modify the terms and
conditions of an outstanding election under the Plan as necessary, including
revoking an election entirely, to reflect changes in applicable law. Any
amendment or termination of the Plan shall comply with the restrictions of Code
Section 409A to the extent applicable. Specifically, no amendment or termination
of the Plan may accelerate a scheduled payment unless permitted by Treasury
regulations section 1.409A-3(j)(4), nor may any amendment permit a subsequent
deferral unless such amendment complies with the requirements of Treasury
regulations section 1.409A-2(b).
     18. Governing Law, Venue. Except to the extent superseded by the laws of
the United States, the laws of the State of North Carolina, without regard to
any state’s conflict of laws principles, shall govern in all matters relating to
the Plan. Any legal action related to this Plan shall be brought only in a
federal or state court located in North Carolina.
     19. Effective Date of Plan. This Plan shall be effective as of July 2,
2006.

-10-